Citation Nr: 1728757	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  09-39 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) from March 13, 2013 to the present.  

2.  Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney  


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1966 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Offices in San Diego, California and Denver, Colorado.  Original jurisdiction of both appeals has been transferred to the RO in Denver.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing held in March 2011 and a transcript is of record.  In April 2016, the Veteran presented testimony before a different Veterans Law Judge regarding issues that are separate and distinct from those addressed in the March 2011 hearing.  There has been no overlap in the issues heard by each Veterans Law Judge, and the issues addressed in April 2016 will be the subject of a separate decision issued by the different Judge.  

The claims subject to review by the undersigned were adjudicated in June 2016, and at that point, a 50 percent evaluation for PTSD was assigned prior to and after March 13, 2013 and a TDIU was denied.  The Veteran appealed this determination to the U.S. Court of Appeals for Veterans Claims (Court). Pursuant to a joint motion for remand by the parties, in a November 2016 order, the Court vacated the Board's decision with respect to entitlement to a rating in excess of 50 percent for PTSD from March 13, 2013 to the present and with respect to entitlement to TDIU.  The Board's action of finding a 50 percent rating warranted prior to March 2013 was undisputed and that holding remains.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Board has determined that additional development is necessary and the case is REMANDED for the following action:

1.  Schedule the Veteran for a comprehensive VA mental health examination with a psychiatrist or psychologist to include a personal interview and clinical testing, for the purposes of determining the severity of service-connected PTSD from 2013 to the present.    

*The examiner should review all pertinent records of treatment and examination, to include 2008 VA examination reports and the more recent 2017 private report.  The conclusions of the 2017 examiner with respect to the Veteran experiencing PTSD with social and occupational impairment in most areas should be addressed, as should that examiner's conclusions with respect to the inability to obtain and maintain employment on account of PTSD and related manifestations such as alcohol abuse and depression.  

*The examiner should conduct a mental status examination of the Veteran and determine as to if, based on present symptoms, there is, in fact, occupational and social impairment in most or all areas.  To the extent possible, those functional impairments should be expressly described.  




*All conclusions are to be supported by a comprehensive explanation, and should indicate that the electronic claims file, to include all potentially positive evidence has been reviewed.  

2.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should the claims not be granted in their entirety, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




